department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number number release date se t eo ra t date dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as a church described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption as a church the basis for our conclusion is set forth below corporation law of your state your articles provide that you are organized to preach and teach the word of god you were incorporated on december under the nonprofit religious employer_identification_number uil facts you have applied for recognition of exempt status as a church you conduct religious services on sunday mornings -------------------------------- you state that between ------------- people generally attend many of these are described as ------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------- people in addition a group of ------ people regularly attend bible study on friday evenings you publicize your activities and attract new members by word of mouth and flyers that you attach to the free bibles you distribute at the worship services at this time you do not perform life cycle rituals such as baptisms or weddings you do not expect anyone to sever ties with any other church or ministry you hope to acquire a building in the future donations from attendees constitute your entire income your board_of directors consists of three directors your pastor and two unrelated your pastor volunteered at a ------------------------ under the guidance of a pastor and persons your revised bylaws adopted on november grant all authority to the board which is self-perpetuating and specify that you have no members the bylaws state that directors may not be compensated by the organization for rendering services in any capacity completed ------------------------------------------ he did not receive formal training or ordination --- -------------------------------------------- you say that he was ordained by the pastor on an unspecified date but there was no course of study they agreed that he had the biblical marks of a pastor you submitted certificates of ordination dated ----------------------- from you stated that the request for the ordination certificates was the only contact that you had with rehabilitation program you did not describe a program or factors that were considered in deciding to award the grant this is the only activity other than weekly bible study and worship services that you described you paid over dollar_figure------- for an unidentified person or persons to attend a drug the agent in the field suggested twice that you consider applying for exempt status as a sec_501 of the code exempts from taxation any corporation organized and religious_organization rather than a church until you have an established congregation you stated in a letter that it is not your intention to qualify for exemption as a public charity described in sec_509 and sec_170 1a vi of the code law operated exclusively for religious purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual legislative_history of sec_170 o f the code that congress intended church to be a more limited concept than religious_organization more in the sense of a denomination or sect in that case the court found that the evangelical organization was not a church because the members maintained affiliations with other churches the organization was interdenominational and it did not ordain ministers the fact that it conducted religious services was not conclusive the basic principles distinguishing a church from other religious organizations that the service 490_fsupp_304 set out in 48_tc_358 the court determined by examining the and the courts have used for over years the principles are often referred to as the points and include a distinct legal existence a recognized creed and form of worship a definite ecclesiastical government a formal code of doctrine a distinct religious history a membership not associated with any other church an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers the court in american guidance foundation held that the core requirement for a church is a body of believers or communicants that assembles regularly in order to worship analysis of the characteristics set out in american guidance foundation supra to describe a church you have only a distinct legal existence and regular religious services you conduct weekly bible study and weekly sunday services about -- people regularly attend the bible study many of the --------------------------------------------------------------------------------------------------- ----------------------- transients who do not probably cannot attend regularly cannot be described as a regular congregation further you do not have any requirements for membership your only method of attracting new members is to pass out flyers at the services at this time the small number of people cannot be described as a body of believers who assemble regularly in order to worship your pastor has had no formal training and his ordination did not follow a prescribed course of study nor was it conducted according to the rules of an organization of ordained ministers ---------------------------------------------------------- the training and organization of the ministers are factors that the service considers in applications for exempt status as a church and no instruction for children your self-perpetuating board_of directors is extremely limited the pastor and two other people you do not conduct rituals such as baptisms weddings or funerals at this time supra because your purpose is evangelical and nondenominational you do not require attendees to sever ties with other churches and except for the small_group that studies bible together you do not have a body of believers who assemble regularly in order to worship you are similar to the organization that was the subject of chapman v commissioner your organization has no ecclesiastical government no code or doctrine or literature in addition to the finding of the service that your organization does not qualify as a church the nature of your governance raises some problems you do not have any members your limited board is composed of your pastor and two other people and is self-perpetuating you have spent a very large percentage of your revenue to provide rehabilitation services for unidentified individuals without any written policy or procedure you have not established that you have the right to protest this ruling if you believe it is incorrect to protest you should you must file federal_income_tax returns contributions to you are not deductible under you will operate exclusively for charitable purposes and not for the benefit of any private individuals you have applied for exemption under sec_501 of the code as a church within the meaning of sec_170 while you satisfy some of the criteria that the service uses to determine whether an organization is a church you do not meet the minimum requirements of a church as discussed in american guidance foundation inc supra therefore you do not qualify as a church under sec_170 you stated that it is not your intention to qualify for exemption as a public charity as described in sec_509 and sec_170 accordingly we are unable to conclude that you are exempt under sec_501 sec_170 of the code submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with sec_6104 of the code if you do not protest this ruling in a timely manner it will be considered by the internal if you have any questions please contact the person whose name and telephone number when sending additional letters to us with respect to this case you will expedite their receipt by faxing to or by using the following address are shown in the heading of this letter joseph chasin manager exempt_organizations technical group sincerely
